Case 1:19-cv-25277-BB Document 15 Entered on FLSD Docket 05/12/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-25277-BLOOM/Louis

 GINI HOFFMAN,

        Plaintiff,

 v.

 CARNIVAL CORPORATION,
 doing business as Carnival Cruise Lines,

       Defendant.
 _________________________________/

                                   ORDER EXTENDING STAY

        THIS CAUSE is before the Court upon the Status Report, ECF No. [14] (“Report”), filed

 on May 11, 2020, pursuant to the Court’s Order on Motion to Stay, ECF No. [13]. In the Report,

 Defendant Carnival Corporation (“Defendant”) requests that the Court extend the stay in this case

 until August 1, 2020. The Court has reviewed the Report and the record in this case, and is

 otherwise fully advised in the premises. Accordingly, it is ORDERED AND ADJUDGED as

 follows:

            1. The Defendant’s request for further stay is granted.

            2. This case shall continue to be STAYED until August 1, 2020.

            3. Defendant is directed to file a status update on August 1, 2020 apprising the Court of

               whether a further extension of the stay is required at that time.

            4. This case shall remain closed.
Case 1:19-cv-25277-BB Document 15 Entered on FLSD Docket 05/12/2020 Page 2 of 2
                                                  Case No. 19-cv-25277-BLOOM/Louis


        DONE AND ORDERED in Chambers at Miami, Florida, on May 11, 2020.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                         2
